Citation Nr: 9913262	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The veteran served on active duty from March 1979 to May 
1985. 



FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current right knee disorder and any incident or manifestation 
during active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  Furthermore, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  

The threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus, or 
relationship, between the inservice injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A claim may be well grounded under the chronicity provisions 
of 38 C.F.R. § 3.303(b) where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997). The claimant is required 
to present medical evidence of a nexus between the claimed 
disability and his active military service, even if a 
continuity of symptomatology has been established under 
38 C.F.R. § 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. 
Vet. App. April 2, 1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

In the instant case, the veteran's service medical records 
contain a notation in May 1981 indicating that he was treated 
for a sprain injury of the leg sustained while running.  
Notations in March 1984 revealed that the veteran complained 
of right leg pain, with a prior history of a knee twist 
injury sustained while playing basketball; on examination, 
there was peripatellar tenderness without crepitus or edema; 
the diagnosis was chondromalacia patella, type I.  Notations 
in October 1984 indicated that he complained of recurrent 
right knee discomfort.  At an examination for service 
separation in January 1985, it was noted that knee strain in 
October 1984 had been treated with Motrin and exercise, and 
there were no complications and no sequelae; and the 
veteran's lower extremities were evaluated as normal.

There are no medical records of any postservice treatment of 
the right knee, and, in fact, the veteran has not indicated 
that he has been treated for right knee symptomatology since 
separation from service.

At a November 1997 VA examination, the veteran stated that in 
service he slipped on ice while stationed in Aviano, Italy, 
injuring his right hip and right knee, and had twisting 
injury of the right knee in March 1984.  He complained of 
increased pain in the right knee upon extended walking and/or 
walking on uneven surfaces, as well as upon climbing stairs.  
X-rays were negative for evidence of fracture, dislocation or 
other bone or joint abnormality. The diagnosis was 
degenerative joint disease of the right knee, without 
radiological findings. 

After a review of the record, the Board finds that one of the 
essential elements of a well grounded claim is lacking in 
this case.  The competent evidence of record shows that the 
veteran sustained an injury to the right knee during active 
service, and that he currently has a right knee disorder.  
However, there is no competent medical evidence of a nexus 
between the current right knee disorder and the injury in 
service.  The veteran's claim for service connection for a 
right knee disorder is thus not well grounded.  38 U.S.C.A. 
§ 5107(a).

The veteran's claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage.  Competent medical evidence does not 
show that the veteran had a chronic right knee disorder in 
service and since service.  In addition, there is no 
competent medical evidence of a nexus between a current right 
knee disorder and any claimed continuous postservice 
symptomatology.

In the absence of competent medical evidence to support the 
claim of entitlement to service connection for a right knee 
disorder, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim must denied on that basis.  See 38 U.S.C.A. 
§ 5107(a). 

The Board has taken into consideration statements by the 
veteran that he believes that a current right knee disorder 
is related to his period of active service.  The Board does 
not question the sincerity of the veteran's belief.  However, 
the veteran, as a lay person, is not qualified to offer a 
medical opinion regarding the etiology of his current right 
knee disorder or qualified to fulfill the nexus requirement 
of a well grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the Court 
held that a veteran does not meet the burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions). 

As the veteran has failed to meet his initial burden of 
submitting evidence which would make his claim well grounded, 
VA is under no duty to assist him in developing facts 
pertinent to the claim. There is nothing in the text of 
section 5107 to suggest that VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Epps.  

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the 
veteran's claim "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
service connection claim, and the reasons why his claim has 
failed at this time.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

A well-grounded claim not having been submitted, service 
connection for a right knee disorder is denied. 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

